Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-20 in the reply filed on November 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 7 and 13 are indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (‘199) in view of Maharbiz et al (‘309) and the PCT Application to Ovard et al (WO 99/56233) or PG-Publication to Goel et al (‘255).
Hiller discloses a system (see Fig. 2) that includes an or multiple acoustic backscatter nodes (204), an acoustic transmitter (206) and an acoustic receiver (208).  The system is configured to perform communication in such a way that the transmitter transmits an acoustic downlink signal at a first center frequency (implicit), which downlink signal travels to both the receiver (implicit) and the backscatter node, reflects from the backscatter node and travels to the receiver (uplink signal). 
The differences between Hiller and claims 7 and 13 are the instant claims specify (a) that the backscatter node causes a shift in frequency by modulating the downlink signal in such a way that an acoustic uplink signal reflects from the backscatter node at a second center frequency, which second center frequency is different from the first center frequency and, (b) that the receiver performs analog filtering to filter out the downlink signal.
Per difference (a), Fig. 4 and col. 14, line 55 – col. 15, line 37 of Maharbiz et al teaches current backscatter node communication between an implantable device (backscatter node) and an interrogator (transmitter/receiver) where the backscatter node modulates or encodes the amplitude, phase or frequency of an acoustic uplink signal to a downlink signal having a different amplitude, phase or frequency, respectively.
Per difference (b), Ovard et al (see page 3, lines 12-32) and Goel et al (see paragraphs 0052, 0076) each discloses a backscatter system and teaches where band pass filters are used to filter direct path interference energy (downlink signal) from received energy (uplink signal)
Therefore, in view of Maharbiz et al, it would have been obvious to one of ordinary skill in the art at the time of the invention that Hiller’s acoustic backscatter node would cause a shift in frequency by modulating the downlink signal in such a way that an acoustic uplink signal reflects from the backscatter node at a second center frequency, which second center frequency is different from the first center frequency and, in view of Ovard et al or Goel et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform analog filtering at the acoustic receiver of Hiller et al so as to filter out the direct path interference from the received signal.  Claims 7 and 13 are so rejected.
Claims 8, 14 and 16 do not claim any structure and the functional statements are implicit in view of the combination of the references as suggested above.
Per claim 9, see the Technological Field and Background sections of Hiller et al.
Per claim 11, the audio and ultrasonic frequency ranges read upon the acoustic range of Hiller et al.
Per claims 12 and 15, see Ovard et al or Goel et al.
Per claims 17 and 18, see Maharbiz et al, col. 14, line 55 – col. 15, line 37.
Per claim 20, see Hiller et al, Fig. 2.

Allowable Subject Matter
7.	Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl